                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    CHRISTENSEN LAW OFFICES, LLC,                         Case No. 2:21-CV-424 JCM (BNW)
                 8                                          Plaintiff(s),                   ORDER
                 9           v.
               10     ERIC CHRISTENSEN, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is plaintiff Christensen Law Offices, LLC’s (“Christensen
               14     Law”) motion to remand. (ECF No. 8, 17). Third-party defendant Government Employees
               15     Insurance Company (“GEICO”) responded, (ECF No. 29), to which Christensen Law replied,
               16     (ECF No. 38). Christensen Law also moves for attorney fees and costs. (ECF No. 33).
               17            The instant action arises from an insurance dispute. (ECF No. 1). GEICO removed this
               18     matter from Nevada state court by invoking diversity jurisdiction. (Id.). The parties now dispute
               19     whether complete diversity exists here. (ECF No. 17); 28 U.S.C. §1332.
               20            This court finds that it does not. (ECF No. 8). “In a case with multiple plaintiffs and
               21     multiple defendants, the presence in the action of a single plaintiff from the same State as a
               22     single defendant deprives the district court of original diversity jurisdiction over the entire
               23     action.”    Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546 (2005).          Plaintiff
               24     Christensen Law, defendants Elmina Christensen and Eric Christensen, and third-party
               25     defendants Winner & Sherrod, LTD. f/k/a Atkin Winner & Sherrod, LTD., and Bruce W. Kelley
               26     are all citizens of Nevada for diversity purposes. (ECF No. 1). GEICO is the only party that is
               27     not a citizen of Nevada. The parties do not dispute this.
               28

James C. Mahan
U.S. District Judge
                1             GEICO’s arguments regarding fraudulent joinder and “real parties in interest” are
                2     unavailing. (ECF No. 29). A non-diverse defendant is a “sham” if the plaintiff could not
                3     possibly recover against the party whose joinder is questioned. See Kruso v. Int’l Tel. & Tel.
                4     Corp., 872 F.2d 1416, 1426 (9th Cir. 1989). In examining this question, all disputed questions of
                5     fact are resolved in the plaintiff’s favor. Id. “If there is a possibility that a state court would find
                6     that the complaint states a cause of action against any of the resident defendants, the federal
                7     court must find that the joinder was proper and remand the case to the state court.” Hunter v.
                8     Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009).
                9             Here, this court finds such possibility, especially in light of Nevada’s less stringent
              10      “notice pleading” regime. Hay v. Hay, 678 P.2d 672, 674 (Nev. 1984) (“Nevada . . . courts
              11      liberally construe pleadings to place into issue matters which are fairly noticed to the adverse
              12      party.”). Plaintiff brought the original suit to establish the debt owed by Eric and Elmina
              13      Christensen to Christensen Law. (ECF No. 1). Plaintiff appropriately describes how “[t]he
              14      purpose of the third-party complaint is to recover all damages flowing from the failures
              15      independently, dependently and in concert, to discharge the duties to the Christensens by both
              16      GEICO,” Winner & Sherrod, LTD, f/k/a Atkin Winner & Sherrod, LTD., and Bruce W. Kelley.
              17      (ECF No. 38). The purported settlement agreement does not indicate that the non-diverse parties
              18      are no longer a part of this matter.
              19              Having weighed the “rights of the parties” and finding no “objective . . . [of] forum
              20      manipulation,” this court also declines to sever GEICO from the non-diverse parties. Greene v.
              21      Wyeth, 344 F.Supp.2d 674 (D. Nev. 2004); (ECF No. 7).
              22              Although this court finds removal improper, this court declines to grant any requests for
              23      sanctions. (ECF No. 33). Given this matter’s procedural posture, GEICO plausibly argued to
              24      stay in federal court despite this court’s ultimate finding against complete diversity.            The
              25      remaining motions before this court are denied as moot.
              26              Accordingly,
              27              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
              28      remand (ECF No. 8) be, and the same hereby is, GRANTED.

James C. Mahan
U.S. District Judge                                                    -2-
                1              IT IS FURTHER ORDERED that plaintiff’s motion for attorney fees (ECF No. 33) be,
                2     and the same hereby is, DENIED.
                3              IT IS FURTHER ORDERED that all remaining pending motions (ECF Nos. 5, 7, 10) be,
                4     and the same hereby are, DENIED without prejudice to the parties’ ability to refile them in state
                5     court.
                6              IT IS FURTHER ORDERED that the clerk shall REMAND this case back to the Eighth
                7     Judicial District Court for Clark County, Nevada, and CLOSE this case.
                8              DATED April 28, 2021.
                9                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -3-
